Citation Nr: 1823094	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO. 12-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an initial disability rating for ischemic heart disease (IHD) in excess of 10 percent prior to April 15, 2005; in excess of 60 percent from that date to January 10, 2013; and in excess of 10 percent from January 10, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968. He died in June 2016. The appellant is the Veteran's surviving spouse; she has been substituted as claimant. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho that granted service connection and assigned initial ratings for IHD. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in April 2013. The transcript of that hearing is associated with the file. 

The case was previously before the Board in June 2014 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2017, the RO issued a subsequent decision that found clear and unmistakable error (CUE) in the February 2012 rating decision and awarded a 60 percent rating for the Veteran's service-connected IHD effective April 15, 2005 to January 10, 2013, and a 10 percent rating thereafter. 

The Veteran had applied for TDIU in October 2014. Although the RO did not issue a decision on the TDIU claim, it is part of the claim for increased rating before the Board. Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1. Prior to April 15, 2005, the Veteran's ischemic heart disease disability resulted in dyspnea on exertion with evidence of cardiac hypertrophy on echocardiogram.

2. From April 15, 2005 to January 10, 2013, the Veteran's ischemic heart disease disability manifested left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. Since January 10, 2013, the Veteran's ischemic heart disease disability required continuous medication, but did manifest an ejection fraction less than 60 percent or hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.

4. Prior to January 1, 2007, the Veteran's service-connected disabilities did not meet the schedular criteria for the award of TDIU.

5. From January 1, 2007 to January 10, 2013, the Veteran was in receipt of service-connected disabilities after meeting the schedular criteria for the award of TDIU.

6. The evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities preclude him from securing substantially gainful employment from January 1, 2007 to January 10, 2013.

7. Since January 13, 2013, the Veteran's service-connected disabilities did not meet the schedular criteria for the award of TDIU. 

CONCLUSIONS OF LAW

1. Prior to April 15, 2005, the criteria for a disability rating of 30 percent, but no higher, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2017).

2. Beginning April 15, 2005, the criteria for a rating in excess of 60 percent have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2017).

3. Since January 10, 2013, the criteria for a rating in excess of 10 percent have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code (DC) 7005 (2017).

4. Prior to January 1, 2007 the criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017). 

5. Beginning January 1, 2007, the criteria for entitlement to TDIU have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).

6. After January 13, 2013, the criteria for entitlement to TDIU have not been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cardiac disability has been rated as 10 percent disabling prior to April 15, 2005; 60 percent from April 15, 2005 to January 10, 2013; and 10 percent thereafter, pursuant to Diagnostic Code 7005.

Under DC 7005, a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray. Finally a 10 percent evaluation is warranted where there is workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or, continuous medication required.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Board finds that an initial rating of 30 percent is warranted for the period prior to April 15, 2005. Although, the Veteran was on continuous medications for his cardiac disability, there was also evidence of cardiac hypertrophy on echocardiogram, and the Veteran complained of dyspnea on exertion while walking uphill.  

The records show that in July 2003, the Veteran suffered a myocardial infarction. Subsequently, in October 2003, the Veteran was given an echocardiogram at a VA medical facility. The interpreting physician identified the Veteran as having concentric left ventricular hypertrophy and estimated the Veteran's left ventricular ejection fraction (EF) at 60 to70 percent. In March 2004, the Veteran reported to his the VA clinic that he was experiencing shortness of breath while walking short distances, but was not experiencing any associated chest pain. The Veteran reported that he usually walked downhill for one mile and struggled to return up the same hill. The criteria for a higher 60 percent is not met or more closely approximated because there is no evidence that the Veteran's left ventricular EF was less than 60 percent or that he had more than one episode of acute congestive heart failure within a year during that period.

On April 15, 2005, the Veteran was given a stress test that included an echocardiogram at a private facility scheduled by VA. The interpreting physician reported evidence of the Veteran's prior myocardial infarction involving the inferior, posterior and septal cardiac walls and estimated his left ventricular ejection fraction to be 45 percent.

The Veteran was scheduled for other VA examinations but he refused to take any additional cardiac stress test because of fear of a suffering a stroke. December 2010 was the last VA medical opinion provided to assess the severity of the Veteran's cardiac disability; however, the VA examiner reported that because the Veteran refused to take another stress test, he had no other "option than to use the 2003 echo-determined EF of 60-70 [percent]."  Additionally, the examiner assigned the Veteran a cardiac functional assessment of greater than 7 to 10 METs. 

In April 2013, the Veteran testified at his Board hearing that shortly after his April 2005 stress test, he suffered a stroke that impaired his vision. The Veteran further testified that his physician told him his stroke was caused by the stress test he took. Therefore, the Veteran refused to take additional risk of his vision or death by participating in additional stress tests.  

In January 2013, the Veteran had a stress echocardiogram where the medication Dobutimine was used to simulate cardiac stress. The interpreting physician estimated the Veteran's overall EF to be 60 percent, and found the Veteran's cardiac wall thickness and chamber sizes normal. 

Accordingly, when taking into consideration the Veteran's symptoms of fatigue and chest pains on exertion, as well as the objective medical evidence of record, the Board finds that the a rating in excess of 60 percent for the period from April 15, 2005 to January 10, 2013 is not warranted. There is no evidence in the record that the Veteran was diagnosed or suffered chronic congestive heart failure or manifested left ventricular dysfunction with an ejection fraction of less than 30 percent.

For the period starting January 10, 2013, the Board further finds that a rating in excess of 10 percent is not warranted. The Board has specifically considered the Veteran's report of shortness of breath on exertion and fatigue but finds that the medical records do not demonstrate a more severe cardiac disability after January 10, 2013, as would be contemplated by the higher 30 percent rating. The January 2013 echocardiogram performed under simulated stress documented the Veteran's ejection fraction at 60 percent and his cardiac wall thickness and size as normal. 

In sum, the Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms. The Board finds that an initial rating of 30 percent prior to April 15, 2005 is warranted for the Veteran's service-connected ischemic heart disease. However, the Board also finds that a rating in excess of 60 percent for the period from April 15, 2005 to January 10, 2013, and a rating in excess of 10 percent after January 10, 2013 is not warranted. The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the doctrine is inapplicable and the claim must be denied. See 38 U.S.C. § 5107(b).

TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability. Id. 

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). The word "substantially"" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

Per the decision above, the Veteran's service-connected IHD disability rating is entitled to a 30 percent evaluation for the initial rating date of May 19, 2004 to April 15, 2005. The Veteran was also in receipt of service-connected benefits for posttraumatic stress disorder (PTSD) (evaluated as 30 percent disabling) and for scars to his abdomen from a shell fragmentation with retained foreign body (evaluated as 10 percent disabling). However, even with the new increased rating, the Veteran's combined rating is 60 percent and does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a) for the period prior to April 15, 2005.

The August 2017 rating decision changed the evaluation for the Veteran's service-connected IHD (due to CUE) to 60 percent disabling, for the period from April 15, 2005 to January 10, 2013. The Veteran was also in receipt of service-connected benefits for PTSD (evaluated as 30 percent disabling) and for scars to his abdomen from a shell fragmentation with retained foreign body (evaluated as 10 percent disabling). His combined rating is 80 percent. Thus, he meets the schedular criteria for assignment of a TDIU for this period. 38 C.F.R. § 4.16, 4.25. After January 10, 2013, the Veteran's evaluation rating for his service-connected IHD was reduced to 10 percent disabling. Consequently, the Veteran's combined rating is reduced to 40 percent. Therefore, after January 10, 2013, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a).

In an application for Increased Compensation Based on Unemployability dated in October 2014, the Veteran reported that he worked as a self-employed carpenter until May 1990, and then as a shuttle driver from 2001 to 2006. The Veteran provided a written statement with his October 2014 TDIU application. The Veteran stated that he was able to retire in 1994 using equity from previous home sales and from his savings due to the lower cost of living in Idaho. During this period he spent his time building the family's retirement home and then took the job as a shuttle driver. The shuttle driver job started as part-time work, but then became a fulltime job. The Veteran further stated that he drove guests up and down the Salmon River in a 15 passenger van. However, the owners never called him to return to work after 2006. The Veteran believed his employment termination was due to the owner's liability concerns of a "heart attack survivor driving tourists up and down the river road;" especially after his vision loss.  

During the Veteran's December 2010 VA examination, the examiner noted that the Veteran's service-connected IHD disability negatively impacted his employment because the Veteran had a danger of excessive bleeding due to his Coumadin medication if he was injured, additionally, the Veteran manifested a lack of stamina. During the December 2010 VA examination, the Veteran reported to the examiner that he quit his job driving vehicles for a river rafting company after his myocardial infarction (MI) in 2003 because it is too risky for him to do it anymore after having an MI while hitching a trailer. The Veteran reported that he had not tried to find sedentary employment.

During the Veteran's April 2013 Board hearing, he testified that he retired right around the time he had his heart attack, so he was already retired when the heart attack occurred. The Board interprets the Veteran's statement as meaning that he had retired from his career as a carpenter, and not referencing his employment while driving shuttle buses "when the heart attack occurred."

The Board finds that a TDIU is warranted from January 1, 2007 (objectively discernable day after 2006 when Veteran ceased gainful employment) to January 10, 2013 (period the Veteran no longer met the schedular requirement for a TDIU). During this period he Veteran's service-connected disabilities meet the schedular criteria for assignment of a TDIU. In addition, considering the Veteran's high school education and employment experience, the Board finds that the Veteran was unable to secure and follow a substantially gainful occupation, given his physical and psychological limitations. Although the Veteran may have been capable of sedentary work, the Veteran's employment history is limited to occupations that required physical activity or a form of commercial vehicle driving where he could mostly work alone. Additionally, as reported by his November 2004 VA posttraumatic stress disorder (PTSD) examination report, the Veteran relied mostly on his wife's income to support the family. Occupational and social impairment were key factors considered when the RO granted 30 percent rating for PTSD in the December 2004 rating decision.

Ultimately the question as to whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Therefore, the benefit of the doubt is resolved in the Veteran's favor; entitlement to TDIU is granted for the periods specified in the order. TDIU is not warranted for the period after January 10, 2013, when the Veteran no longer meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).


ORDER

Entitlement to an initial disability rating of 30 percent for ischemic heart disease prior to April 15, 2005 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 60 percent from April 15, 2005 to January 10, 2013; and in excess of 10 percent after January 10, 2013 is denied.

Entitlement to TDIU for the period from January 1, 2007 to January 10, 2013, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU for the period after to January 10, 2013 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


